Ex. (d)(10) PRUDENTIAL INVESTMENT PORTFOLIOS 3 (formerly, JennisonDryden Opportunity Funds) Prudential Jennison Market Neutral Fund MANAGEMENT AGREEMENT Agreement made the day of April 2010, between Prudential Investment Portfolios 3 (the Trust), a Delaware statutory trust, and Prudential Investments LLC, a New York limited liability company (the Manager). W I T N E S S E T H WHEREAS, the Trust is a diversified, open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act); and WHEREAS, the Trust desires to retain the Manager to render or contract to obtain as hereinafter provided investment advisory services to the Trust and its series, Prudential Jennison Market Neutral Fund (individually and collectively with the Trust, referred to herein as the Fund) and the Fund also desires to avail itself of the facilities available to the Manager with respect to the administration of its day-to-day business affairs, and the Manager is willing to render such investment advisory and administrative services; NOW, THEREFORE, the parties agree as follows: 1. The Fund hereby appoints the Manager to act as manager of the Fund and each series thereof, if any (each, a Portfolio) and as administrator of its business affairs for the period and on the terms set forth in this Agreement. The Manager accepts such appointment and agrees to render the services herein described, for the compensation herein provided.
